    Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 1 of 9 PageID #:228




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DEREK WALSH, SHANE MITCHELL,
 TERRELL HILL, BRIAN ENGELSMAN,
 and WILLIAM HINTON, individually and on
 behalf of others similarly situated,

                      Plaintiffs,             No. 1:17-cv-05405

        v.                                    Judge Andrea R. Wood

 MIKE KELLEY, in his official capacity as
 Sheriff of Will County, Illinois, and WILL
 COUNTY, ILLINOIS,

                      Defendants.




                   MEMORANDUM OF LAW IN OPPOSITION OF
                PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                  AND FOR APPOINTMENT OF CLASS COUNSEL



Dated: January 31, 2020                       Respectfully submitted,

                                              /s/ Miguel E. Larios
                                              Miguel E. Larios (ARDC No. 6301828)
                                              Peterson, Johnson & Murray Chicago, LLC
                                              200 West Adams Street, Suite 2125
                                              Chicago, Illinois 60606
                                              (312) 782-7150
                                              (312) 896-9318 – fax
                                              mlarios@pjmchicago.com

                                              Counsel for Defendants Mike Kelley and
                                              Will County, Illinois
     Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 2 of 9 PageID #:229




        Defendants MIKE KELLY, in his official capacity as Sheriff of Will County, Illinois and

WILL COUNTY, ILLINOIS (collectively, the “Defendants”), by and through their attorney,

Miguel E. Larios of Peterson, Johnson & Murray Chicago LLC, and for their Memorandum of

Law in Opposition to Plaintiffs’ Motion for Class Certification and for Appointment of Class

Counsel (dkt. 64), state as follows:

                                          INTRODUCTION

        Plaintiffs Derek Walsh, Shane Mitchell, Terrell Hill, Brian Engelsman, and William Hinton

brought this claim against Defendants pursuant to 42 U.S.C. § 1983 alleging that the policies in

place at the Will County Adult Detention Facility (“WCADF”) were constitutionally deficient in

that they “restrict detainees’ access to reading materials and their ability to communicate with

individuals outside of the jail.” (Plaintiffs’ Third Amended Complaint (“Pl. Compl.”), dkt. 50). On

December 16, 2019, counsel filed a motion on behalf of Plaintiffs Mitchell, Hill, and Hinton for

class certification and for appointment of class counsel. (Dkt. 64). For the reasons that follow,

Plaintiffs’ motion for class certification and for appointment of class counsel are inappropriate and

should be denied.

                                             ARGUMENT

        This Court should deny Plaintiffs’ motion for class certification because Plaintiffs are

unable to satisfy the requirements of Federal Rule of Civil Procedure 23(a) and (b). “The burden

rests on the party seeking certification to show by a preponderance of the evidence that certification

is proper.” Lacy v. Cook Cty., 897 F.3d 847, 863 (7th Cir. 2018) (quoting CE Design, Ltd. v. King

Architectural Metals, Inc., 637 F.3d 721, 723 (7th Cir. 2011)). “A class may only be certified if

the trial court is satisfied, after a rigorous analysis, that the prerequisites for class certification have

been met.” Id.




                                                     1
    Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 3 of 9 PageID #:230




          “The class action is an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.” Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348

(2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979) (internal quotation marks

omitted. A district court may certify a case for class-action treatment only if it satisfies the four

requirements of Federal Rule of Civil Procedure 23(a)—numerosity, commonality, typicality, and

adequacy of representation—and one of the conditions of Rule 23(b). See Fed. R. Civ. P. 23. In

addition, a putative class must be sufficiently definite that its members are ascertainable. Oshana

v. Coca–Cola Co., 472 F.3d 506, 513 (7th Cir. 2006); see Simer v. Rios, 661 F.2d 655, 669 (7th

Cir.1981) (“It is axiomatic that for a class action to be certified a ‘class’ must exist.”). Here,

Plaintiffs’ motion for class certification must be denied because they have failed to meet the Rule

23 requirements.

          I.     PLAINTIFFS FAIL TO SUFFICIENTLY DEFINE AN ASCERTAINABLE
                 CLASS PURSUANT TO RULE 23.

          Plaintiffs fail to satisfy the threshold requirement of Fed. R. Civ. P. 23 that the proposed

class be “sufficiently definite that its members are ascertainable.” Jamie S. v. Milwaukee Pub.

Schs., 668 F.3d 481, 493 (7th Cir. 2012). “Once that hurdle is cleared, the plaintiff must satisfy the

four requirements of Rule 23(a)—commonly referred to as numerosity, commonality, typicality,

and adequacy of representation.” Langendorf v. Skinnygirl Cocktails, LLC, 306 F.R.D. 574, 578

(N.D. Ill. 2014) (Shah, J.) (citing Harper v. Sheriff of Cook County, 581 F.3d 511, 513 (7th Cir.

2009)).

          To satisfy the ascertainability requirement, Plaintiffs must show that class members are

identifiable through clear objective criteria so that it is administratively feasible for the court to

determine where a particular individual is a member. Id. at 496. “A class should not be certified if

‘it sweeps within it persons who could not have been injured by the defendant’s conduct … [or] if



                                                   2
     Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 4 of 9 PageID #:231




it is apparent that it contains a great many persons who have suffered no injury.’” Lacy, 897 F.3d

847, 864 (7th Cir. 2018) (citing Kohen v. Pac. Inv. Mgmt. Co., 571 F.3d 672, 677 (7th Cir. 2009)).

Here, Plaintiffs propose that the following class be certified under Fed. R. Civ. P. 23(b)(3):

        [A]ll individuals presently or in the future detained in the Will County Adult
        Detention Facility (“the jail”) who are subjected to the restrictions on reading
        materials and unreasonable delays in their incoming and outgoing mail challenged
        in Plaintiffs’ Third Amended Complaint.
(Dkt. 64, at 1).
        Plaintiffs’ proposed class is not ascertainable because its members are defined by a

subjective criteria that limits the Court’s ability to determine which detainees fit into the class and

which do not. See Lau v. Arrow Fin. Servs., LLC, 245 F.R.D. 620, 624 (N.D. Ill. 2007) (Guzman,

J.). To show ascertainability, the class must be “defined clearly and based on objective criteria.”

Mullins v. Direct Digital, LLC, 795 F.3d 654, 659 (7th Cir. 2015). “There can be no class action

if the proposed class is amorphous or imprecise.” Id. A vague definition is problematic “because

a court needs to be able to identify who will receive notice, who will share in any recovery, and

who will be bound by a judgment.” Id. at 660 (citation omitted). “To avoid vagueness, class

definitions generally need to identify a particular group, harmed during a particular time frame, in

a particular location, in a particular way.” Id.; see also MCLAUGHLIN ON CLASS ACTIONS § 4:2.i

Specifically, the terms “unreasonable delays” and “restrictions of reading materials” are far too

vague and would require individualized fact-finding to identify whether a detainee fits within the

proposed class. Further, the proposed class definition contains no reference to any time frame

beyond “present[]” and “future.” Plaintiffs’ proposed class is not sufficiently definite such that its

members are ascertainable. Because Plaintiffs have failed to meet this threshold requirement, their

motion for class certification is improper and should be denied.




                                                  3
    Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 5 of 9 PageID #:232




   II.      PLAINTIFFS DO NOT SATISFY THE COMMONALITY AND TYPICALITY
            REQUIREMENTS OF FEDERAL RULE OF CIVIL PROCEDURE 23(a).
         Class certification in this case must be denied because Plaintiffs have failed to meet their

burden to show that a common issue exists among members of the putative class. To demonstrate

commonality, a prospective class must show that its claims “depend upon a common contention

… of such a nature that it is capable of classwide resolution – which means that determination of

its truth or falsity will resolve an issue that is central to the validity of each one of the claims in

one stroke.” Lacy, 897 F.3d. at 865. “In other words, the key to commonality is ‘not the raising of

common questions … but, rather the capacity of a classwide proceeding to generate common

answers apt to drive the resolution of the litigation.” Id. “The critical point is ‘the need for conduct

common to members of the class.” Id. (citing Phillips v. Sheriff of Cook Cty., 828 F.3d 541, 553

(7th Cir. 2016)). In order to assess whether commonality is satisfied, the Court must look to the

law governing Plaintiffs’ claims. Phillips, 828 F.3d at 552.

         Plaintiffs bear the burden of proving that they are entitled to class certification. Oshana v.

Coca-Cola Co., 472 F.3d 506, 513 (7th Cir. 2006). Although class certification proceedings are

not “a dress rehearsal for the trial on the merits,” Messner v. Northshore University Health System,

669 F.3d 802, 811 (7th Cir. 2012), for purposes of deciding the certification question, the Court

does not presume that all well-pleaded allegations are true. See Szabo v. Bridgeport Machs., Inc.,

249 F.3d 672, 676-77 (7th Cir. 2001). Rather, before it allows a case to proceed as a class action,

the Court “should make whatever factual and legal inquiries are necessary under Rule 23.” Id. at

676. “A party seeking class certification must affirmatively demonstrate his compliance with the

Rule—that is, he must be prepared to prove that there are in fact sufficiently numerous parties,

common questions of law or fact, etc.” Dukes, 564 U.S. at 350. The Court exercises broad




                                                   4
    Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 6 of 9 PageID #:233




discretion in determining whether class certification is appropriate given the particular facts of the

case. Keele v. Wexler, 149 F.3d 589, 592 (7th Cir. 1998).

       Plaintiffs’ motion for class certification assumes without evidence that commonality is

satisfied. But nothing in Plaintiffs’ motion demonstrates that a common issue exists among

members of the putative class outside of the pleadings. Since Plaintiffs have failed to articulate a

common issue that advances the putative class members First Amendment claims, Rule 23(a)(2)

commonality is not met and their class certification motion must be denied.

       Similarly, Plaintiffs have failed to establish that their claims are typical of the proposed

class as required by Rule 23(a)(3). A “plaintiff’s claim is typical if it arises from the same event

or practice or course of conduct that gives rise to the claims of other class members and [is] based

on the same legal theory.” De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir.

1983). This requirement “is meant to assume that the named representative’s claims ‘have the same

essential characteristics as the claims of the class at large.’” Oshana, 472 F.3d 514 (quoting Retired

Chi. Police. Ass’n v. City of Chicago, 7 F.3d 584, 597 (7th Cir. 1993)).

       Plaintiffs purport to challenge written policies and “longstanding unwritten policies,” yet

it is clear from their motion that not every plaintiff is challenging every policy. This further

illustrates the futility of Plaintiffs’ proposed class action proceeding. It is very likely that each

detainee’s case would be quite different depending on how the alleged policy affected them

individually and that no particular claim would be typical, making the case inappropriate for class

certification under Rule 23(a)(3). See, e.g., Wrightsell v. Sheriff of Cook Cty., No. 08 C 5451, 2009

WL 482370, at *3 (N.D. Ill. Feb. 19, 2009) (Darrah, J.) (typicality lacking because resolution of

the claims would require a case-by-case analysis of each detainee’s unique situation). Indeed,

Plaintiffs’ failure to fulfill the typicality requirement of Rule 23(a) alone disqualifies them from




                                                  5
    Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 7 of 9 PageID #:234




obtaining class certification. Retired Chicago Police Ass'n, 7 F.3d at 598. Because Plaintiffs are

unable to satisfy the typicality requirements of Rule 23(a)(3), their motion for class certification

must be denied.

   III.      PLAINTIFFS FAIL TO DEMONSTRATE THAT CONDITIONS OF FEDERAL
             RULE OF CIVIL PROCEDURE 23(b) HAS BEEN SATISFIED.
          Even in this Court were to find that Plaintiffs have satisfied the requirements of Rule 23(a),

they must also satisfy the provisions of Rule 23(b). Here, Plaintiffs seek certification pursuant to

Rule 23(b)(3), which requires the Court to find that “questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). However, “[i]f individual issues predominate over common

questions, then a class action generally is not a superior method for resolving the controversy

because managing the disparate issues will be inefficient.” Walker v. Calusa Investments, LLC,

244 F.R.D. 502, 511 (S.D. Ind. 2007) (citing Szabo v. Bridgeport Mach., Inc., 249 F.3d 672, 675

(7th Cir. 2001)). “To satisfy this aspect of Rule 23(b)(3), the plaintiff must show that common

issues not only exist but outweigh the individual questions. The common questions must be central

to all claims.” Smentek v. Cook Cty., No. 09 C 529, 2011 WL 13136965, at *2 (N.D. Ill. Aug. 17,

2011) (Lefkow, J.) (quoting Pavone v. Aegis Lending Corp., No. 05 C 1529, 2006 WL 2536632,

at *4 (N.D. Ill. Aug. 31, 2006) (Aspen, J.)).

          Here, it is inevitable that individual issues, and not class issues, will predominate this case.

Whether a policy or practice is unconstitutional as applied to any particular pre-trial detainee is a

fact-bound inquiry that will depend on numerous factors. In order to resolve Plaintiffs’ First

Amendment claim (their sole claim in this case), the Court will have to take an individualized look

into a number of factors including the length of receipt and delivery of all correspondence sent to



                                                     6
    Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 8 of 9 PageID #:235




and from the WCADF, the veracity of Plaintiffs’ claims of “unwritten” policies regarding said

correspondence, any security justifications or explanations. This inquiry is especially possible

before the parties have even completed fact discovery and no depositions have taken place.



                                         CONCLUSION

       For all of the reasons set forth above, Defendants respectfully request that this Honorable

Court deny Plaintiff’s motion for class certification and for appointment for class counsel and grant

any other relief that this Court deems equitable and just.



Dated: January 31, 2020                               Respectfully submitted,

                                                      /s/ Miguel E. Larios
                                                      Miguel E. Larios (ARDC No. 6301828)
                                                      Peterson, Johnson & Murray Chicago, LLC
                                                      200 West Adams Street, Suite 2125
                                                      Chicago, Illinois 60606
                                                      (312) 782-7150
                                                      (312) 896-9318 – fax
                                                      mlarios@pjmchicago.com

                                                      Counsel for Defendants Mike Kelley and
                                                      Will County, Illinois




                                                 7
     Case: 1:17-cv-05405 Document #: 70 Filed: 01/31/20 Page 9 of 9 PageID #:236




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I electronically filed the foregoing document

with the clerk of the court for Northern District of Illinois, using the electronic case filing system

of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of record

in this case.

                                                                                 /s/ Miguel E. Larios




i
 The effectiveness of class action litigation has long been the subject of debate and criticism. See,
e.g., Howard M. Erichson, Aggregation as Disempowerment: Red Flags in Class Action
Settlements, 92 NOTRE DAME L. REV. 859, 864 (2016) (“[C]lass counsel may trade larger
attorneys’ fees for smaller class recovery, permitting a defendant to lower its overall settlement
cost. These aligned interests explain why some defendants negotiate fees with class counsel. They
explain why some class settlements include stunningly broad releases even when large swaths of
claimants get little or nothing of value.”); Flamm v. Eberstadt, 72 F.R.D. 187, 190 (N.D. Ill. 1976)
(Flaum, J). (“[C]lass actions have the potential for abuse so as to make them more a vehicle for
enrichment of the private bar rather than a tool to prevent unlawful activity.”); Greisz v. Household
Bank, 176 F.3d 1012, 1013 (7th Cir. 1999) (noting that class actions are “pregnant with well-
documented possibilities for abuse. The smaller the individual claim, the less incentive the
claimant has to police the class lawyer’s conduct, and the greater the danger, therefore, that the
lawyer will pursue the suit for his own benefit rather than for the benefit of the class.”). This
concern is especially prevalent where plaintiffs seek nominal damages, but class counsel seek
hundreds of thousands of dollars in fees.




                                                  8
